UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer, large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of November 5, 2008, there were 7,695,982 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of September 30, 2008, and June 30, 2008 3 Consolidated Statements of Operations (unaudited) for the three months endedSeptember 30, 2008 and September 30, 2007 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the three months endedSeptember 30, 2008 a and September 30, 2007 5 Consolidated Statements of Cash Flows (unaudited) for the three months endedSeptember 30, 2008 and September 30, 2007 6-7 Notes to Consolidated Financial Statements 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results ofOperations 11 Item3 Quantitative and Qualitative Disclosures About Market Risks 23 Item4T Controls and Procedures 23 PART II — OTHER INFORMATION Item1 Legal Proceedings 23 Item1A Risk Factors 23 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 23 It Item3 Defaults Upon Senior Securities 24 It Item4 Submission of Matters to a Vote of Security Holders 24 It Item5 Other Information 24 Item6 Exhibits 24 SIGNATURES 26 2 PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, June 30, 2008 2008 (Unaudited) Cash and due from banks $7,356 $5,090 Federal funds sold and other short-term investments 20,311 28,460 Cash and cash equivalents 27,667 33,550 Securities available for sale, at fair value 123,443 123,892 Federal Home Loan Bank of Boston stock, at cost 5,233 5,233 Loans held for sale 412 895 Loans, net of allowance for loan losses of $3,380 at September 30, 2008 and $3,453 at June 30, 2008 374,217 359,878 Premises and equipment, net 4,174 4,330 Accrued interest receivable 2,142 2,093 Deferred tax asset 2,980 2,853 Bank-owned life insurance 9,590 9,475 Other assets 1,660 1,633 $551,518 $543,832 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $343,517 $331,441 Securities sold under agreements to repurchase 13,978 13,223 Long-term debt 89,447 95,477 Mortgagors' escrow accounts 840 741 Accrued expenses and other liabilities 4,672 2,502 Total liabilities 452,454 443,384 Commitments and contingencies (Note 5) Preferred Stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common Stock ($.01 par value, 25,000,000 shares authorized; 7,949,879 shares issued; 7,862,870 outstanding at September 30, 2008 and 7,949,879 outstanding at June 30, 2008) 79 79 Additional paid-in-capital 77,379 77,276 Unearned Compensation - ESOP (572,391 shares unallocated at September 30, 2008 and June 30, 2008) (5,671) (5,759) Unearned Compensation - equity incentive plan (2,735) (2,902) Retained Earnings 31,501 32,131 Accumulated other comprehensive loss (584) (377) Treasury Stock (905) - Total stockholders' equity 99,064 100,448 $551,518 $543,832 See accompanying notes to unaudited consolidated financial statements. 3 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended September 30, 2008 2007 (Unaudited) Interest and dividend income: Loans, including fees $5,571 $5,573 Debt securities 1,416 1,438 Dividends 47 265 Federal funds sold and other short-term investments 76 75 Total interest and dividend income 7,110 7,351 Interest expense: Deposits 2,293 2,815 Borrowings 1,070 1,025 Total interest expense 3,363 3,840 Net interest income 3,747 3,511 Provision for loan losses 504 82 Net interest income, after provision for loan losses 3,243 3,429 Non-interest income: Customer service fees 406 421 Loss on sales/write-downs of securities, net (88) - Gain on sales of loans, net 19 16 Increase in cash surrender value of life insurance 115 77 Other 88 39 Total non-interest income 540 553 Non-interest expense: Salaries and employee benefits 2,331 1,890 Occupancy and equipment 372 321 Data processing services 208 183 Advertising 192 248 Other general and administrative 611 634 Total non-interest expense 3,714 3,276 Income before income taxes 69 706 Income tax expense 22 185 Net income $47 $521 Earnings per share Basic $0.01 $0.07 Diluted $0.01 $0.07 Weighted average shares outstanding Basic 7,052,133 7,338,699 Diluted 7,089,559 7,338,699 See accompanying notes to unaudited consolidated financial statements. 4 HAMPDEN BANCORP, INC.
